DETAILED ACTION
1.	This Office Action is in response to amendments filed on Jan. 15, 2021. Claims 1, 8, 11, 13, 16, 18, and 19 have been amended. No claims have been canceled. No claims have been added. Claims 1-20 are presented for examination. Now claims 1-20 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 01/15/2021 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on page 9 of applicant remarks, regarding the rejection of the claims 1-15 under 35 U.S.C. 112 (b) and 35 U.S.C. 112 (a) are persuasive in view of proper amendment to the claims. Therefore, the rejection of the claims 1-15 under 35 U.S.C. 112 are withdrawn.
5.	Applicant arguments on pages 9-12 of applicant remarks, regarding the rejection of the claims 1-20 under 35 U.S.C. 101 Alice are persuasive in view of amending the independent claims 1 and 16. Therefore, the rejection of the claims 1-20 under 35 U.S.C. 101 Alice are withdrawn.
6.	Applicant arguments on pages 11-14 of applicant remarks, regarding the rejection of the claims 1-20 under 35 U.S.C. 103 are persuasive in view of amending the independent claims 1 and 16. Therefore, the rejection of the claims 1-20 under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
7. 	Independent claims 1 and 16 are allowed over prior art of record. Dependent claims 2-15 and 17-20 depend on the above-mentioned independent claims 1 and 16 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 16 are allowed in view of the prior art. 
The closes prior art of Chandra et al. (US 20170046281), discloses encryption of data within a memory is provided by key generation circuitry which serves to generate a key as a function of the address within the memory being accessed and then encryption circuitry or decryption circuitry which serve respectively to encrypt or decrypt the data as a function of the key that has been generated based upon the address. The encryption and the decryption may be performed using a bitwise XOR operation. The key generation circuitry may have the form of physically unclonable function circuitry, which varies from instance to instance of implementation and that operates to generate the same key for the same address upon both write and read operations within the same instance.
Bae et al. (US 10,409,715), discloses a memory controller, the memory controller includes a logical-to-logical (L2L) mapping table including mapping information between a first logical area and a second logical area and a logical-to-physical (L2P) mapping table including mapping information between the second logical area and a physical area of a memory device. The operating method includes receiving a first logical address of the first logical area and a first command for changing the L2L mapping table to access first data stored in the memory device through the first logical address, detecting a second logical address of the second logical area mapped to a physical address of the physical area in which the first data is stored, in response to the first command, and changing the L2L mapping table to map the first logical address to the second logical address. 
They fail to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: "control the encrypted data to be written to the write location corresponding to the initialized address information on the first memory,
wherein the second memory further configured to:
in response to receiving a write request which requests first data to be written on the first memory, search for encryption information corresponding to the write request, and
when the searched encryption information corresponds to the write request update the encryption information, based on a result of a comparison between the initialized address information and address information corresponding to the write request" in view of other limitations as recited in claim 1. Independent claim 16 recites similar limitations to those found in claim 1. Therefore, independent claim 16 is considered to be allowable for similar reason as claim 1.

Dependent claims 2-15 and 17-20 depend upon the above-mentioned allowed independent claims 1 and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437